DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7, 9, 11, 12, 15, 17, 19, and 21-28 have been rejected.


In view of the appeal brief filed on 09/22/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
Response to Arguments
103
New Grounds.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9, 11, 12, 15, 17, 19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

 The Claims Fall into a Statutory Category.
In the instant case, claims 1-5, 7, and 9 are directed to a method. Claims 11-12, 15, and 17 are directed to a system. Claims 19 and 21-28 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 


 Claims are Directed Towards Activation of a Payment Instrument. 
The claims are directed towards “activating a payment instrument”, which is an abstract idea of organizing human activity as recited in the instant Specification. See 15/282,759 at Specification Claim 1, element preamble (originally filed on 09/30/2016).123 Additionally, the ‘646 Spec. (instant Spec.) discloses the activation of new payment instruments. See instant Spec. at 0002 “to activate the payment instrument by calling a phone number.”
Additionally, the ‘759 Specification, which is part of the instant Spec., has the TITLE of “SENSOR-ENABLED ACTIVATION OF PAYMENT INSTRUMENTS.”45 The last element of the claims on review (i.e., Claims (05/31/2022)) recites broad language (nonlimiting language) that relates to the direction of the claims. Specifically, the last element of claim 1 (claims 11 and 19 recite similarly) recites: “upon receiving an indication of physical receipt [perform], activating…the payment card[.]” See, e.g., Dictionary.com, indication def. 1 (“anything serving to indicate or point out, as a sign or token.”) (emphasis added), available at O.A. Appendix (enclosed) or https://www.dictionary.com/browse/indication .6 Put another way, the last element is abstract (along with the claims as a whole) as claimed language is only the result. See Applicant-Initiated Interview Summary for 16/925,209 (enclosed as O.A. Appendix), Section 35 U.S.C. 101 (discussing the meaning of “activate”).

Directed Claims are Grouped into Organizing Human Activity. 
Claims recite  which are grouped within the “certain methods of organizing human activity.” 
The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
In View of Additional Elements, Directed Claims remain Abstract. 
The additional elements include.
Additional Elements
Location
a payment service system (PSS) 
a data store maintained by the PSS
[a]
via a payment application associated with the PSS 
executing on a device associated with the user
[a]
by the PSS and from the payment application
[b]
by the PSS
[c]
via the payment application and on a user interface of the device, of a virtual payment card 
[c2]
virtual payment card
[c2]
virtual payment card
[d2]

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional  of the claims such as  merely uses a computer as a tool to perform an abstract idea. Specifically,  performs the steps or functions of  as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations of do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Additional Elements
Rational
a payment service system (PSS) 
a data store maintained by the PSS
The PPS is a general purpose computer (Fig. 1 Item 116). It is at a high level with a series of boxes with no Technical Detail. See, e.g., Fig. 1 Item 136. Similarly, Data Store falls under same rational. PPS is not limited in any way with hardware. Spec. at 00132; see also Applicant-Initiated Interview Summary for 16/925,209 (enclosed as O.A. Appendix), Section 35 U.S.C. 101 (“It is modifying the database…”).
via a payment application associated with the PSS 
executing on a device associated with the user
Payment Application is seen in Fig. 1 with no technical detail and immaterially related to the PPS as nothing more than a pass through. Payment application is used as a high level to perform, for example, an immaterial “request” for an account.
by the PSS and from the payment application
For element [b], the “by” and “from” further cements the fact the application is nothing more than a pass through.
by the PSS
See rational above.
via the payment application and on a user interface of the device, of a virtual payment card 
Element [c2] and [d2] all recite “virtual payment card”. This is not an element that exists within the domain of computer technology (unlike the URL in DDR). The virtual payment card provides immediate use for payments which relates to improving a business process, not a technical one. The user device with an interface for display is immaterial. Lastly, the virtual payment card is analogous to a physical payment card in that it is used for payments and differ in that it is on a computer. 
virtual payment card

virtual payment card



 Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

 The Claims are Step 2B Remain Abstract.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a  to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. 

 After Taking the Elements Separately, the Claims Remain Abstract.
As discussed above, taking the claim elements separately,  performs the steps or functions of . These functions correspond to the actions required to perform the abstract idea. 

After Taking the Elements as a Whole, the Claims Remain Abstract as the Claims Relate to an Improvement to a Business Process, not a Technological One.
Applicant’s Prosecution History Estoppel Cements the Fact that the Claims are a Business Solution, not a Technological One.
Applicant is estopped. In Claims (05/31/2022), which correspond with Remarks (05/31/2022), the newly added language recited in part for the last element “upon receiving…wherein the virtual payment card remains activate after activation of the physical payment card[.]” (Emphasis added.) In Appeal Brief (09/22/2022) (“Brief”), which argues Claims 05/31/2022, Applicant submits that the claims differ from cited Barry because the “customer cannot select two formats to be activate at the same time.” Brief at 24. That is, Applicant submits that using two cards at the same time as opposed to having only a single card value constitutes an improvement or difference. 
However, having multiple cards associated with a single use is old and well known. That is, a single user may have multiple cards with the same financial institution. For example, a user may have multiple VISA cards. Or a user may have multiple MASTERCARD cards. In a more general sense, a user many have multiple accounts (like credit card accounts or bank accounts or saving accounts) whereby a user is able to keep all of the accounts active. 
Accordingly, the alleged inventive concept within the prosecution history does NOT (i) constitute an improvement to computer technology as it is a business solution and (ii) constitute, as a whole, something more as keeping accounts open is old and well known. Therefore, taking elements [a] to [d] along with the business solution of multi-accounts in elements [d1] [d2] into consideration, the claims remain abstract.
Accordingly, the Combination of Element do not Yield Significantly More.
Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

 Dependent Claims do not Pass Muster.
Dependent claims further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
Claim 2 relates to card design and signing a credit card with a mobile device. Again, the mobile device used only to capture a user signature. Claims 12 and 21 relate to similar additional elements for handwriting.
Claim 3 recites high level language of “mapping” after a confirmation that the user has finished designing the card. First, designing a card is not technical in nature. It is a customer preference that relates to an improved business process. Second, this claimed mapping does not involve inventive programming. Put another way, the “mapping” is nothing more than the routine computer function for storing information (i.e., it is nothing more than pseudo-technical or pseudo-database language that relies upon the skills of a draftsperson). Card designing noted, claim 26 relates to “color or design” is remained abstract like claim 3.
Claim 4 relates to the delivery of a physical card. This a business process, not a technical one. Claim 5, similar to claim 4, recite immaterial “print” based on the customization. 
Claim 7 and 15 recite printed matter. This printed matter is not functionally related ot the substrate (i.e., the card in this case). For example, the “name” on the card ONLY conveys information to a human reader. Accordingly, the language is not entitled to patentable weight as a matter of law as related to principles of claim construction and therefore these claims remain abstract. (MPEP 2111.) Assuming arguendo the matter limits, printed matter relates to a business process, not a technical one.
Claims 9 and 17 recite the additional element of “virtual wallet.” However, the virtual wallet is analogous to a physical wallet in that it may hold more than one card. Again, this is a business improvement, not a technical one.
Claims 22 and 23 while different in how the identifier are “identical” or whether they are “different.” This relates to a business process. Taking the identifiers as like account numbers, this relates to a business process. The business process improvement does not constitute an improvement to technology. If the identifiers are the same, the identifiers are just different payment tools to access the same account number. If the identifier are different, they may be related to the same account but may have a different type of routing number. Similarly, claims 27 and 28 are similarly rejected.
Claim 24 and 25 are similar to routing as discussed above. Having a “proxy” as claimed in claims 24/25 is not a technical improvement. It is business related.
Therefore, the dependent claims above and all others are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 11-12, 15, 19, 21-23, and 26-28 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over James US7774209 in view of US20150371219A1 Ljujic.
Regarding claims 1, 11, and 19 both James and Ljujic teach in combination as follows.

Elements [a] and [b]
[a] generating, by a payment service system (PSS) and in a data store maintained by the PSS, an account for a user, wherein the account is generated based on an account request received from the user via a payment application associated with the PSS and executing on a device associated with the user, and wherein the PSS is configured to process payment transactions for the user using the account;

[b] receiving, by the PSS and from the payment application, a payment card request from the user to associate a physical payment card with the account, wherein the payment card request is made via an interaction by the user with the payment application;

James teaches Elements [a] and [b] IN PART because James discloses a Provisioned Physical and Virtual Card which are linked together via a Database and corresponding Pointers.
Examiner is discussing element [a] and [b] together for exposition purposes.
With the field of endeavor, James is primarily directed towards more than one cards as indicated in the TITLE of: “STORED VALUE CARDS [plural]….” Specifically, James delivers both a physical and virtual card whereby the physical card and virtual are linked to a database with pointers. See generally James at col. 2.
Regarding the system’s networked structure, James’ “PROCESSING SYSTEM” within the System 10 maps to the claimed “PPS.” Additionally, James’ “PROCESSING SYSTEM” is associated with a DATABASE 14 which is also within System 10. Support for the overall claimed structure can be found in James here: (col. 3 l. 60 to col. 4 l. 15 (explaining that system 10 comprises both database 14 and processing system 12)). Further, James’ structure also discloses a client/user general computer for virtual/physical card requests as seen in Fig. 1 Item 18 and the corresponding person next to Item 18. 
The user interfacing with the system, the user may be delivered a virtual card a number of ways. Support can be found here: (Fig. 1 Item 18; col. 4 ll. 15-30 “processing system 12 issues a virtual…value card….[by] presentation such as an e-mail, another web page, or the like.”). Accordingly, the claimed language of “executing device associated with a user” is taught in element [a]. 
Additionally, element [a] is limited not only to card provisioning system, but the PPS is “configured to process payment transactions” for the user account. James similarly teaches as follows: (Fig. 1 Item 12 “PROCESSING SYSTEM”; col. 4 ll. 5-10 using database 14 “permit transaction to occur”, col. 4 ll. 25-30 “system 12…processes the transaction”; see also Fig. 1 Items 12, 14; col. 3 l. 60 to col. 4 l. 15 (explaining that system 10 comprises both database 14 and processing system 12)). Accordingly, element [a] is taught IN PART by James.
Element [b] is similar but further limited to element [a]. Specifically, element [b] limited with the language of “receiving” with a “request” by the user. Citations for the user structure can be found above. However, additional citations for the user request for BOTH a physical and virtual card for James are found here: (Fig. 2 Item 30 (requesting “BOTH A PHYSICAL CARD AND A VIRTUAL CARD”); col. 4 ll. 50-67 “If the user requests both a virtual card and a physical payment card for the same record….”). As such, the claimed language of “receive…request” along with “interaction by the user” are taught by James in element [b]. Lastly, the language of “associated a physical payment card with the account” also taught by James. As discussed above, this is done by a series of pointers. Support for the pointer (which is used by the database) for corresponding physical and virtual card be found here: (col. 5 ll. 15-25 “second pointer to the record”); see also (col. 3 l. 60 to col. 4 l. 15 (explaining that system 10 comprises both database 14 and processing system 12)). Accordingly, element [b] is taught IN PART by James.

James deficiencies and Ljujic’s Remedies because Ljujic discloses both an Application for Payments after Registration of a User though said Application.
For element [a] and [b], James is deficient in two fronts. First, while James does disclose a record/database to associated both cards, James does not disclose “generating…an account for a user” found in element [a]. Second, the “generating” is further limited by the language “payment application” wherein application is taken as a term of art. The language of “payment application” is found in elements [a] and [b].7
Ljujic however discloses and remedies with both and application that may be used to register as follows: (0091 “native application, or app onto their device”; see also Fig. 1 Item 300 (service provider)) (Fig. 3 Item BUTTON “REGISTER”; 0096 “they will need to register before logging in”, 0097 (creating account “[w]hen registering” with “user information”)). Further, the application is a “payment” application (i.e., an application that allows for payments). After creating an account the user may make payments after registration with the same application. James teaches as follows: (0185 (disclosing “online payment”), 0187 (“payment system…on the user device”)), 0189 (logging into “payment scheme” using interface in Fig. 15). Compare Fig. 3 (interface for registration) with Fig. 15 (same interface but for online payment)

Motivation
Looking at the content, Examiner notes that James teaches a database with record for both cards. James does not teach setting up or pre-populating the database, albeit it does discloses updating the database according. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the teachings of James’ database (which does not expressly teach prepopulating a database with a registered account) with the account registration through an application of Ljujic in order to add users to a database. That is, based on common sense reasoning, it is obvious to add users to a database in order to grow a customer base. As such, it is obvious to integrate the new users of Ljujic, through account registration, into James to keep the business growing by allow new users to provision new virtual/physical cards. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Elements [c], [c1], and [c2] are Essentially taught by James Except Payment Application

[c] based on the payment card request, facilitating, by the PSS:
[c1] transmission of instructions to cause the physical payment card including a first card identifier to be printed for physical delivery to the user; and

[c2] presentation, via the payment application and on a user interface of the device, of a virtual payment card including a second card identifier, wherein the virtual payment card is associated with the account and the physical payment card, and wherein the virtual payment card is active and usable in a first payment transaction of the payment transactions, wherein the first payment transaction occurs prior to delivery and activation of the physical payment card; and

Element [c] recites result-oriented language of “facilitating” for a printed and delivered card. This result is limited by [c1] and [c2]. Support may be found here: (Fig. 2 Item 30 (requesting “BOTH A PHYSICAL CARD AND A VIRTUAL CARD”); col. 4 ll. 50-67 “If the user requests both a virtual card and a physical payment card for the same record….”). 
For element [c1] like element [c], support for the printed card may be found here: (Fig. 1 Items 24 (card), 26 (card issuer); col. 4 ll. 30-50 “This information [from processing system 12 is used to] print[]…[the physical] card 24 and send[] it to the recipient as shown.”).
For element [c2], the claimed “presentation” on a user device for a virtual card with a “second card identifier” is taught by James’ unique virtual card identifier. The deliver and display for James is as follows: (col. 4 ll. 15-30 “processing system 12 issues a virtual…value card….[by] presentation such as an e-mail, another web page, or the like.”) (emphasis added). As to James’ virtual card identifier, support can be found here: (col. 4 ll. 15-30 “virtual card…includes…a unique identifier”). 
As discussed above, James discloses pointer that allows for linking of both cards to the same record/account. Support for the claimed “virtual payment cards is associated with the accont” ca be found here: (claim 8, preamble “account of a cardholder”; see also claim 8 element “in response…linking…database record of the stored value”). Further, support for both linked cards (i.e., physical and virtual) be found here: (col. 3 ll. 30-35 “physical card is activated…is linked to the virtual card”).
After activation, James discloses that the virtual card can be used right away here: (Fig. 2 Item 32 “ON DEMAND”; col. 3 ll. 30-40 “immediately usable”). As such, the claimed “active and useable” is taught. Lastly, James teaches that the physical card is delivered which mets the language of “delivery” here: (col. 3 ll. 35-50 “while shipped in the mail”).
James does not teach “via a payment application”. Ljujic remedies as cited above: (0091 “native application, or app onto their device”; see also Fig. 1 Item 300 (service provider)) (Fig. 3 Item BUTTON “REGISTER”; 0096 “they will need to register before logging in”, 0097 (creating account “[w]hen registering” with “user information”)).
The motivation to combine remains the same as above.

 Elements [d], [d1], and [d2] are Taught by James becauseJames discloses both the Virtual and Physical Card are usable after Physical Card Activation given the Links in the Database/Record

[d] upon receiving an indication of physical receipt of the physical payment card, activating, by the PSS, the physical payment card, 
[d1] wherein the virtual payment card remains active after activation of the physical payment card, and 
[d2] wherein either the virtual payment card or the physical payment card is usable in individual second payment transactions of the payment transactions.

Examiner is taking “indication” broadly in element [d]. Additionally, the language of “activate” was covered above but other citations are helpful here: (col. 4 l. 59 to col. 5 l. 30 “provide information on the identifier”; see also Fig. 2 Item 34 “ISSUE…CARD WITH…IDENTIFIER”, col. 2 ll. 10-11 “physical card identifier”), activating, by the PSS, the physical payment card (Fig. 2 Item 40; col. 5 ll. 15-30 “physical card is activated”)
Taking element [d1] and [d2] together, the claims recite that both cards are usable even after the virtual card has been activated. James teaches here: (col. 5 ll. 15-25 “both cards may be used”; see also col. 2 (explaining that the “link” for both the physical and virtual card identifiers “allow the stored value record using either card identifier”, col. 3 ll. 25-30 “pointers from both cards to the same record”, claim 9 upon “linking” both cards “share[] attributes, including any unused funded value[.]”).

Regarding claim 2 Ljujic teaches:
presenting, by the payment application interfacing with the PSS…is associated with a card customization feature for printing on the physical payment card (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).

Ljujic does not teach: a handwriting interface for capturing handwritten input from the user, wherein the handwritten input is associated. However, smart phone and mobile devices with touch screens are old and well known. Similarly, hand signatures are old and well known along with signatures on the back of credit cards to activate them.
Therefore, it would have been obvious to a POSITA to combine the card design process, namely the card design process, of Ljujic with old elements in the art in order to preauthorize physical card activation. That is, it is well known that all users must sign the back of their credit card before using it. As such, it is obvious to have the card signed upfront in order to automate a manual activity. MPEP 2144.04(III). For the language of “old” and/or “well known”, Examiner is taking express official notice.
Examiner notes that on Remarks (2022-04-04), Applicant does not traverse (or even acknowledge) Examiner’s used of Official Notice; see also Non-Final Rejection at paras. 50-52 (noting the lack of traversal and creating the rejection based on admitted prior art). Therefore, this is taken (and has been taken) as admitted prior art. MPEP 2144.03(C) (forfeiting by failure to traverse a use of Official Notice is “taken to be admitted prior art”).

Regarding claim 3 Ljujic teaches:
further comprising, upon receiving a confirmation of the card customization feature (Fig. 12 Item “Step 4: Finish”; 0160 “finished editing”):
mapping, by the PSS and in the data store, card information associated with the physical payment card to the account of the user (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).

Regarding claim 4 James teaches:
wherein instructions to cause the physical payment card to be printed for physical delivery include instructions to print (Fig. 1 Items 24 (card), 26 (card issuer); col. 4 ll. 30-50 “This information [from processing system 12 is used to] print[]…[the physical] card 24 and send[] it to the recipient as shown.”)…
James does teach:
a card customization feature on the physical payment card, and wherein the virtual payment card includes the card customization feature.
Ljujic teaches:
a card customization feature on the physical payment card, and wherein the virtual payment card includes the card customization feature (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).

Regarding claim 5 James teaches:
wherein the instructions to print (Fig. 1 Items 24 (card), 26 (card issuer); col. 4 ll. 30-50 “This information [from processing system 12 is used to] print[]…[the physical] card 24 and send[] it to the recipient as shown.”)…
James does teach:
the card customization feature on the physical payment card comprise instructions to print the card customization feature at a predetermined location on the physical payment card.
Ljujic teaches:
the card customization feature on the physical payment card comprise instructions to print the card customization feature at a predetermined location on the physical payment card (0154-0155 “pre-defined card design….banks logo, Visa logo, Hologram, and the chip position”; see also 0153 “pre-defined card design area.”).

Regarding claims 7 and 15 Ljujic teaches:
wherein the virtual payment card includes content printed on the physical payment card, including one or more of an account number, a name, an expiration date, a financial entity associated with the account, or a card customization feature (Fig. 8 (showing virtual cards with printed matter), Fig. 11).

Regarding claim 12 James teaches:
the actions further comprising:
print (Fig. 1 Items 24 (card), 26 (card issuer); col. 4 ll. 30-50 “This information [from processing system 12 is used to] print[]…[the physical] card 24 and send[] it to the recipient as shown.”)
James does not teach:
presenting, by the payment application interfacing with the PSS…is associated with a card customization feature for printing on the physical payment card,
wherein the instructions to cause the physical payment card to be printed for physical delivery include instructions to print the card customization feature on the physical payment card.
Ljujic teaches:
presenting, by the payment application interfacing with the PSS…is associated with a card customization feature for printing on the physical payment card (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)),
wherein the instructions to cause the physical payment card to be printed for physical delivery include instructions to print the card customization feature on the physical payment card. (0154-0155 “pre-defined card design….banks logo, Visa logo, Hologram, and the chip position”; see also 0153 “pre-defined card design area.”)

Ljujic does not teach: a handwriting interface for capturing handwritten input from the user, wherein the handwritten input is associated. However, smart phone and mobile devices with touch screens are old and well known. Similarly, hand signatures are old and well known along with signatures on the back of credit cards to activate them.
Therefore, it would have been obvious to a POSITA to combine the card design process, namely the card design process, of Ljujic with old elements in the art in order to preauthorize physical card activation. That is, it is well known that all users must sign the back of their credit card before using it. As such, it is obvious to have the card signed upfront in order to automate a manual activity. MPEP 2144.04(III). For the language of “old” and/or “well known”, Examiner is taking express official notice.
Examiner notes that on Remarks (2022-04-04), Applicant does not traverse (or even acknowledge) Examiner’s used of Official Notice; see also Non-Final Rejection at paras. 50-52 (noting the lack of traversal and creating the rejection based on admitted prior art). Therefore, this is taken (and has been taken) as admitted prior art. MPEP 2144.03(C) (forfeiting by failure to traverse a use of Official Notice is “taken to be admitted prior art”).

Regarding claims 21 Ljujic teach:
further comprising: presenting, by the payment application interfacing with the PSS…is associated with a card customization feature for printing on the physical payment card (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)),
wherein, upon receiving a confirmation of the card customization feature (Fig. 12 Item “Step 4: Finish”; 0160 “finished editing”), mapping, by the PSS and in the data store, card information associated with the physical payment card to the account of the user (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).
Ljujic does not teach: a handwriting interface for capturing handwritten input from the user, wherein the handwritten input is associated. However, smart phone and mobile devices with touch screens are old and well known. Similarly, hand signatures are old and well known along with signatures on the back of credit cards to activate them.
Therefore, it would have been obvious to a POSITA to combine the card design process, namely the card design process, of Ljujic with old elements in the art in order to preauthorize physical card activation. That is, it is well known that all users must sign the back of their credit card before using it. As such, it is obvious to have the card signed upfront in order to automate a manual activity. MPEP 2144.04(III). For the language of “old” and/or “well known”, Examiner is taking express official notice.
Examiner notes that on Remarks (2022-04-04), Applicant does not traverse (or even acknowledge) Examiner’s used of Official Notice; see also Non-Final Rejection at paras. 50-52 (noting the lack of traversal and creating the rejection based on admitted prior art). Therefore, this is taken (and has been taken) as admitted prior art. MPEP 2144.03(C) (forfeiting by failure to traverse a use of Official Notice is “taken to be admitted prior art”).

Regarding claims 22 Ljujic teaches:
wherein the first card identifier and the second card identifier are identical (0174 (QR code), 0186 (activating card with PAN and other values)).

Regarding claims 23 James teaches:
wherein the first card identifier is different from the second card identifier (col. 2 ll. 1-15 “physical card…identifier that is different from the virtual card identifier.”).

Regarding claims 26 Ljujic teaches:
wherein the card customization feature comprises at least one of a color or design (0160 “the image along with the information [is] stored in memory associated with the user account.”; see also 0147 (“card design [] is substantially the same for both [] transaction cards as it is for pre-paid cards.”)).

Regarding claims 27 Ljujic teaches:
wherein the first card identifier and the second card identifier each comprise an account number (0173, 0185-0186; Claim 53).

Regarding claims 28 Ljujic teaches:
wherein the first card identifier and the second card identifier each comprise sixteen digits (0173, 0185 “16-digit”, 0186; Claim 53).

Claims 9, 17, 24, and 25 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over James US7774209 in view of Ljujic US20150371219A1 in view of US Flitcroft 20030028481.
Regarding claims 9 and 17 James teaches:
further comprising: configuring the virtual payment card (Fig. 2 Item 30 (requesting “BOTH A PHYSICAL CARD AND A VIRTUAL CARD”); col. 4 ll. 50-67 “If the user requests both a virtual card and a physical payment card for the same record….”)  for inclusion…associated with the user and the device associated with the user.
Neither James nor Ljujic teach:
in a virtual wallet…
Flitcroft teaches:
in a virtual wallet (0152, 0229)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of James-Ljujic with the digital wallet of Flitcroft in order to give a payer flexibility on which payment instrument on their personal device they would like to use, which analogous to a physical wallet whereby a user may select any number of cards from the physical pocket of their wallet. See Flitcroft at 0229 (“a card holder can access limited use numbers [plural] from different devices”) (emphasis added). Additionally, a digital wallet has advantages over physical wallets as a user would not have to physical take remove a card from their pocket thereby allowing for ease of transaction with a POS. See Flitcroft at 0329 (“without taking the [physical wallet with, for example, smart cards,] from your pocket.”).

Regarding claim 24 James teaches:
wherein at least one of the first card identifier and the second card identifier (col. 4 ll. 15-30 “virtual card…includes…a unique identifier”)
Neither James nor Ljujic teach:
comprises a proxy for an account number associated with the account. 
Flitcroft teaches:
comprises a proxy for an account number associated with the account. (0085; see also 0044 “‘master credit card account’” 0045 “’limited use’ card card”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of James-Ljujic with the single codes corresponding to the master card number of Flitcroft in order to protect the master card number from, for example, skimming or fraud, see Flitcroft at 0008, by attaching single use codes either virtual or physical cards. Flitcroft at 0052 (explaining single use numbers).

Regarding claim 25 James teaches:
wherein the second card identifier…for the first card identifier (col. 4 ll. 15-30 “virtual card…includes…a unique identifier”).
Neither James nor Ljujic teach “proxy”. Flitcroft teaches proxy as follows: 
(0085; see also 0044 “‘master credit card account’” 0045 “’limited use’ card card”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of James-Ljujic with the single codes corresponding to the master card number of Flitcroft in order to protect the master card number from, for example, skimming or fraud, see Flitcroft at 0008, by attaching single use codes either virtual or physical cards. Flitcroft at 0052 (explaining single use numbers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                         

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As to the Chain: Instant 17191646 (‘646) claimed priority to 17065240, which claims priority to 16925209, which in turns further claims priority to 15721212, which in turn further claims priority to 15282759. 
        2 Instant App (‘646) incorporates by reference all of the family in para. 0001 of the ‘646 Specification (finding that “This application is a continuation of…[‘]240…[‘]209…[‘212]…[and ‘]759…and are incorporated by reference herein in their entirety.) (emphasis added).
        3 Originally filed claims are part of the Specification.
        4 The claims before the Examiner however do not recite any Sensor. 
        5 The instant TITLE for the ‘646 is not representative of the inventive concept as it does not adhere to principles of grammar for the language of “APPLICATION INITIATED GENERATION” in the TITLE.
        6 Again, the claimed language is an “indication” and is not limited to any Sensor. Therefore, this issue is not before the Examiner as the claims are the measure of the invention.
        7 The language of “payment application” is also found below in element [c2] which is discussed separately.